ACCEPTED
                                                                                          03-15-00232-CR
                                                                                                  6415826
                                                                               THIRD COURT OF APPEALS
                                                                                          AUSTIN, TEXAS
                                                                                    8/10/2015 12:00:00 AM
                                                                                        JEFFREY D. KYLE
                                                                                                   CLERK
                                 03-15-00232-CR

 ALICIA NICOLE PEREZ,                     §        IN THE         FILED IN
    Appellant                             §                3rd COURT OF APPEALS
                                                                AUSTIN, TEXAS
 vs.                                      §        THIRD COURT
                                                           8/10/2015 12:00:00 AM
                                          §                    JEFFREY D. KYLE
 STATE OF TEXAS,                          §        OF APPEALS       Clerk
    Appellee

  APPELLANT'S FIRST MOTION TO EXTEND TIME TO FILE BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

       Now comes Alicia Nicole Perez, Appellant in the above styled and

numbered cause, and moves this Court to grant an extension of time to file

appellant's brief, pursuant to Rule 38.6 of the Texas Rules of Appellate Procedure,

and for good cause shows the following:

       1.   This case is on appeal from the 207th Judicial District Court of Carnal
            County, Texas.

       2.   The case below was styled the STATE OF TEXAS vs. ALICIA
            NICOLE PEREZ, and numbered CR2012-603

       3.   Appellant was convicted of possession of a controlled substance.

       4.   Appellant was assessed probated sentence of four years.

       5.   Notice of appeal was given on 4/22/2015.

       6.   The clerk's record was filed on 6/12/2015; the reporter's record was
            filed on 7/17/2015.

       7.   The appellate brief is currently due on 8/17/2015.

       8.   Appellant requests an extension of time of 30 days from August 17,
            2015, to September 16, 2015.
       9.    No prior extensions have been received in this cause.

       10.   Defendant is currently free on bond.

       11.   Appellant relies on the following facts as good cause for the requested
             extension:

             Counsel just completed and filed a brief on August 10, 2015 in the
             Fourteenth Court of Appeals, No. 14-15-00023-CR, Emmett Jeffrey
             Banks v. State of Texas, and has simply struggled under a heavy
             caseload over the past several months. She has been appointed to
             many serious cases, and has prepared for and tried several serious
             cases since the first of the year. As a result, she has been unable to
             meet deadlines, despite working 60-70 hours/week, and was finding it
             difficult to maintain her practice at this level.

             She has now notified all of the trial courts in her counties of practice
             that she is no longer available to assist with court-appointed cases,
             until further notice. Counsel has also submitted a vacation letter for
             three weeks in August, most of which will be devoted exclusively to
             writing appellate briefs. However, before Counsel can devote time to
             writing this brief, she must complete two others: State of Texas v.
             Courven Thomas, No. 04-14-00756 out of the Fourth Court of
             Appeals, and Robert Rodriguez v. State of Texas, No.
             04-15-00204-CR also out of the Fourth Court of Appeals.


      WHEREFORE, PREMISES. CONSIDERED, Appellant prays that this

Court grant this First Motion To Extend Time to File Brief, and for such other and

further relief as the Court may deem appropriate.
                                     Respectfully submitted,

                                     Schoon Law Firm, P.C.
                                     200 N. Seguin Avenue
                                     New Braunfels, Texas 78130
                                     Tel: (830) 627-0044
                                     Fax: (830) 620-5657
                                     sschoon@zslawoffi~
                                     By:~
                                        susallhoon
                                        State Bar No. 24046803
                                        Attorney for Appellant




                        CERTIFICATE OF SERVICE

      This is to certifY that on August 10, 2015, a true and correct copy of the

above and foregoing document was served on the District Attorney's Office, Coma!

County, Texas by fax to 830-608-2008.


                                    Susan Schoon